OPINION — AG — THAT ANY UNENCUMBERED BALANCE REMAINING IN THE PENALTY RESERVE FUND OF A COUNTY, AS OF THE CLOSE OF BUSINESS ON JUNE 15, 1953, SHOULD HAVE BEEN TRANSFERRED BY THE COUNTY TREASURER, AFTER JUNE 15, 1953, TO THE SINKING FUND OF THE COUNTY, IF THERE WAS A COUNTY SINKING FUND AT THAT TIME, OR, IF THERE WAS NO COUNTY SINKING FUND, TO THE COUNTY'S COURTHOUSE AND JAIL FUND (FROM WHICH IT WAS SUBJECT TO TRANSFER, UPON ORDER OF THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY, TO THE GENERAL FUND OF SUCH COUNTY); THAT THAT PORTION OF ANY PENALTIES, INTEREST AND FORFEITURES ON DELINQUENT AD VALOREM TAXES COLLECTED AFTER JUNE 15, 1953, BUT PRIOR TO SEPTEMBER 5, 1953, WHICH, UNDER THE PROVISION OF 62 Ohio St. 436 [62-436] PRIOR TO AMENDMENT IN 1953, WERE CREDITABLE TO THE PENALTY RESERVE FUND, SHOULD HAVE BEEN PAID INTO THE PENALTY RESERVE FUND, WHERE THEY WERE AVAILABLE FROM JULY 1, 1953, TO SEPTEMBER 4, 1953, INCLUSIVE, FOR THE USES AND PURPOSE SET FORTH IN 62 Ohio St. 436 [62-436] PRIOR TO THE 1953 AMENDMENT. CITE: 62 Ohio St. 432 [62-432] (JAMES C. HARKIN)